Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 06/07/21. Claims 1-13 and 21-27 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A semiconductor device comprising: fins extending substantially parallel to a first direction; the fins including: one or more dummy fins, a total number of the one or more dummy fins being odd: and at least two of the fins being active fins that include a first active fin and a second active fin, a total number of the at least two active fins being even; at least one gate structure formed over corresponding ones of the fins and extending substantially parallel to a second direction, the second direction being substantially perpendicular to the first direction; wherein the fins and the at least one gate structure are located in a cell region which includes an odd number of fins: and wherein at least one of the one or more dummy fins is between the first active fin and the second active fin, as recited in amended claim 1. Claims 2-7 depend from claim 1 and are also allowable. 
A semiconductor device comprising: cell regions, each of the cell regions including: fins extending substantially parallel to a first direction; the fins including: one or more dummy fins, a total number of the one or more dummy fins being odd: and at least two  active fins that include a first active fin and a second active fin, a total number of the at least two active fins being even: gate structures formed over corresponding ones of the fins and extending substantially parallel to a second direction, the second direction being substantially perpendicular to the first direction; and wherein: is at least one of the one or more dummy fins being between the first active fin and the second active fin; and relative to stacking in the second direction, at least a first one of the cell regions has a hetero-stackable configuration, as recited in claim 8. Claims 9-13, 21-23 depend from claim 8 and are also allowable. 
A semiconductor device comprising: fins extending substantially parallel to a first direction; the fins including: one or more dummy fins, a total number of the one or more dummy fins being odd: andat least two active fins that include a first active fin and a second active fin, a total number of the at least two active fins being even; at least one gate structure formed over corresponding ones of the fins and extending substantially parallel to a second direction, the second direction being substantially perpendicular to the first direction; and wherein: at least one of the one or more dummy fins are between the first active fin and the second active fin; the fins and the at least one gate structure are located in a cell region which includes 5 fins; and the cell region has a size, in the second direction, of 5 fins, as recited in claim 24. Claims 25 – 27 depend from claim 24 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Baek (US 20170271367 A1) discloses a substrate including a first active region and a second active region; a plurality of first fins disposed in the first active region; a plurality of second fins disposed in the second active region; a plurality of gate electrodes disposed on the substrate, and including a first gate electrode, a second gate electrode, a third gate electrode and a fourth gate electrode, the second gate electrode being disposed between the first gate electrode and the third gate electrode, the third gate electrode being disposed between the second gate electrode and the fourth gate electrode; a first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813